Case: 5:19-cr-00239-DAP Doc #: 20 Filed: 04/18/19 1 of 4. Page|D #: 53

 

 

 

FlE_ED
'f---"- 1le § 51 "
IN TI-IE UNITED STATES DISTRICT COURT AC,JOLEHK US D STP`
FoR THE NoRTHERN DISTRICT or onto RTHEH~ q;;(g~lrh-€;=;`E 11
EASTERN DlVlSION `
UNITED STATES OF Al\/IERICA, ) IN F 0 R l\/l A T I 0 N
)
Plaintiff,
) '.""' fm 0
) “""*Y;». " w aaa aj
v. ) CAs%-No.
) Title 21, United States Code,
RAMON J. WRIGHT, JR., ) Sections 84l(a)(l) and (b)(l)(C);
) Title 18, United States Code,
Defendant. ) Sections 1344(2) and 2
:__ .
GENERAL ALLEGATIONS JUD G§’; PDLSTER
MAG. JUDGE GREENBERG
l. At all times material to this information, Key Bank was a federally-insured

financial institution, the deposits of which were insured by the Federal Deposit Insurance
Corporation.

2. At all times material to this information, Huntington Bank was a federally-insured
financial institution, the deposits of which Were insured by the Federal Deposit lnsurance

Corporation.

CoUNT 1
(Bank Fraud, 18 U.s.C. §§ 1344(2) and 2)

The United States Attorney charges:

3. The General Allegations set forth in Paragraphs l and 2 are incorporated by
reference as if fully set forth herein.

4. In or about July 2017, continuing through February 2018, in the Northern District
of Ohio, Eastern Division, Defendant RAMON J. WRIGHT, JR., and others known and

unknown to the United States Attorney, did knowingly execute, and attempt to execute, a scheme

Case: 5:19-cr-OO239-DAP Doc #: 20 Filed: 04/18/19 2 of 4. Page|D #: 54

and artifice to defraud Key Bank and Huntington Bank, federally-insured financial institutions,
and to obtain money, funds, credits, assets and other property owned by, and under the custody
and control of Key Bank and Huntington Bank, by means of false and fraudulent pretenses,
representations and promises, in violation of Title 18, United States Code, Sections 1344(2) and
2.

SCI-IEME TO DEFRAUD

 

5. lt was part of the scheme and artifice to defraud that RAMON J. WRIGHT, JR.
obtained and provided fraudulent and falsified documents in support of applications at Key Bank
and Huntington Bank for loans and credit accounts obtained by others, known and unknown to
the United States Attorney, involved in the scheme and artifice to defraud

ACTS IN FURTHERANCE OF THE SCHEME AND ARTIFICE TO DEFRAUD

6. ln furtherance of the scheme and artifice to defraud, RAMON J. WRIGHT, JR.
performed the following acts in the Northern District of Ohio, including but not limited to:

7. On or about August 16, 2017, Defendant RAMON J. WRIGHT, JR., assisted
Person l in obtaining a loan in the amount of 330,150 from Key Bank, loan number
*******3965, using fraudulent and falsified documents that misrepresented Person 1’S
employment, income, and utility account information.

8. On or about August 16, 2017, WRlGHT assisted Person l in obtaining a credit
account in the amount of $l2,000 from I-Iuntington Bank, account number ************4025,
using fraudulent and falsified documents that misrepresented Person l’s employment, income,

and utility account information

Case: 5:19-cr-00239-DAP Doc #: 20 Filed: 04/18/19 3 of 4. Page|D #: 55

9. Subsequent to obtaining the line of credit from Huntington Bank described in
paragraph 8, Person l made several purchases using the line of credit for which Person l did not
repay Huntington Bank, resulting in a loss to Huntington Bank.

10. On or about September 23, 2017, WRIGHT assisted Person 2 in obtaining a loan
in the amount of $20, l 50 from Key Bank, loan number *******1756, using fraudulent and
falsified documents that misrepresented Person 2’s employment and income.

ll. On or about September 23, 20l 7, WRlGHT assisted Person 2 in obtaining a credit
account in the amount of $9,000 from Huntington Bank, account number ************4899,
using fraudulent and falsified documents that misrepresented Person 2’s employmentJ income,
and utility account information

l2. Subsequent to obtaining the line of credit from Huntington Bank described in
Paragraph l l, Person 2 made purchases using the line of credit for which Person 2 did not repay
Huntington Bank, resulting in a loss to Huntington Bank.

All in violation of Title lS, United States Code, Sections 1344(2) and (2).

COUNT 2
(Possession with intent to Distribute a Controlled Substance,
21 U.S.C. § 84l(a)(l) and (b)(l)(C))
The United States Attorney further charges:

13. On or about August 30, 2018, in the Northem District of Ohio, Eastern Division,
Defendant RAMON .l. WRlGl-l'l`, JR. did knowingly and intentionally possess with the intent to
distribute a mixture and substance containing a detectable amount of fentanyl, to wit:
approximately 22.42 grams of fentanyl, a Schedule ll controlled substance, in violation of Title

2l, United States Code, Sections 84l(a)(l) and (b)(l)(C).

Case: 5:19-cr-00239-DAP Doc #: 20 Filed: 04/18/19 4 of 4. Page|D #: 56

FORFEITURE
The United States Attorney further charges:

14. For the purpose of alleging forfeiture pursuant to 21 U.S.C. § 853, the allegation
of Count 2 is incorporated herein by reference As a result of the foregoing offense, Defendant
RAMON J. WRIGHT, JR., shall forfeit to the United States any and all property constituting, or
derived from, any proceeds he obtained, directly or indirectly, as the result of such violation;
and, any and all of his property used or intended to be used, in any manner or part, to commit or
to facilitate the commission of such violation; including, but not limited to, the following: $4,765
in U.S. currency.

JUSTlN E. HERDMAN
United States Attorney

By:

 

Michelle M. B(aepplerL l l
Attorney-in-Charge, Criminal Division
Akron Branch Office

